Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 04/28/2022.  Presently claims 1, 3-7, 10, 12-14, and 16-21 are pending. Claims 2, 8-9, 11, and 15 have been canceled. 

Response to Arguments
Drawings and claim objections have been withdrawn based upon applicant’s amendments.
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant's arguments filed 04/28/2022 with respect the prior art of Colson (US 20180036739A1) have been fully considered but they are not persuasive.

Applicant argued that “at best, Colson teaches in paragraph [0048] that the curved surface 148 of the base component 144 in FIGS. 4A and 4B can be hemispherical; Colson does not disclose the limitation "wherein the constant radius of curvature [of the spherical disk] from the point nearest the central axis to the inner sidewall of the cylindrical body reduces operational stresses at a region where the floor adjoins the inner sidewall of the cylindrical body" as set forth in claim 1”.

In response to this argument, the prior art of Colson discloses “wherein the surface of the floor is a spherical disk with a constant radius of curvature throughout the entire extent of the spherical disk from the point nearest the central axis to the inner sidewall of the cylindrical body” (paragraph 0038 figs.4A-4B: torispherical, hemispherical),

Regarding the limitation of “wherein the constant radius of curvature from the point nearest the central axis to the inner sidewall of the cylindrical body reduces operational stresses at a region where the floor adjoins the inner sidewall of the cylindrical body”;
the apparatus of Colson carry out the limitation “wherein the constant radius of curvature from the point nearest the central axis to the inner sidewall of the cylindrical body reduces operational stresses at a region where the floor adjoins the inner sidewall of the cylindrical body”, since it has been held When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.

Further, it is well known in art that to design curved surface in order to decrease the stress concentration “see the attached non-patent literatures of “Stress Concentration Factor Important Guideline for the Safety Component”; and the attached non-patent literatures of “Explain different methods to reduce stress concentration”.

Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10, 12-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Colson (US20180036739A1) in view of the non-patent literature DuraVent Oval gas DVOG “first available date 08/20/2011; see page 2”.
Regarding claim 1, Colson discloses an enclosure (fig.1: (100)) for a pulverizer system (abstract and paragraphs 0022-0023), comprising: 
a generally cylindrical body (fig.1: (102)) forming an internal cavity (figs.4A-4B: (104)) having a central axis (the central axis of the internal cavity); 
a cover positioned (fig.4B: (104)) above the cylindrical body; 
a floor (figs.4A-4B: (144)) positioned within the internal cavity of the cylindrical body, opposite the cover, the floor having a surface (figs.4A-4B: (148)) extending from a point nearest the central axis (figs.4A-4B: the point at the seal (152)) to an inner sidewall (figs.4A-4B: (146)) of the cylindrical body (paragraphs 0036-0038), 
wherein the surface of the floor is a spherical disk with a constant radius of curvature throughout the entire extent of the spherical disk from the point nearest the central axis to the inner sidewall of the cylindrical body (paragraph 0038 figs.4A-4B: torispherical, hemispherical), 

Regarding the limitation of “wherein the constant radius of curvature from the point nearest the central axis to the inner sidewall of the cylindrical body reduces operational stresses at a region where the floor adjoins the inner sidewall of the cylindrical body”; the apparatus of Colson carry out the limitation “wherein the constant radius of curvature from the point nearest the central axis to the inner sidewall of the cylindrical body reduces operational stresses at a region where the floor adjoins the inner sidewall of the cylindrical body”, since it has been held When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02; 
a gas inlet opening (figs.4A-4B: (126)) formed through the cylindrical body (figs.1 and 4A: (102)), the gas inlet opening positioned above the floor (figs.4A-4b:(148)) (paragraph 0029); and 
an inlet duct (figs.4A-4B: (128)) surrounding the gas inlet opening, 
Colson does not disclose the inlet duct having two opposed curved sides and linear/planar top and bottom sides connecting the tangent points of the two opposed curved sides, wherein the two opposed curved sides and the linear/planar top and bottom sides are devoid of sharp corners.

DVOG teaches a gas pipe (page 1), comprising: 
an inlet duct gas inlet opening, the inlet duct having two opposed curved sides and linear/planar top and bottom sides connecting the tangent points of the two opposed curved sides (see fig. below), 
wherein the two opposed curved sides and the linear/planar top and bottom sides are devoid of sharp corners (see fig. below). 

    PNG
    media_image1.png
    446
    699
    media_image1.png
    Greyscale












Both of the prior arts of Colson and OVAL are related to a gas pipe having an inlet;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the inlet duct of the apparatus of Colson by the inlet duct having two opposed curved sides and linear/planar top and bottom sides connecting the tangent points of the two opposed curved sides, wherein the two opposed curved sides and the linear/planar top and bottom sides are devoid of sharp corners as taught by DVOG to avoid drops in pressure (pressure loss) and avoid generation noise, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 3, Colson discloses wherein: the surface (figs.4A-4B: (148)) is devoid of a knuckle having a radius that is different than the constant radius of the curvature of the surface of the floor (paragraph 0038: this limitation is met when the surface is formed as a hemispherical surface).  

Regarding claim 4, Colson discloses wherein: the floor (fig.4B: (144)) further includes an aperture (fig.4B: (150)) formed through the floor, the aperture configured to receive a rotatable table (fig.6: (168)) of the pulverizer system (paragraph 168).  


Regarding claim 5, Colson discloses further comprising: a bottom seal (fig.6: (152)) coupled to and lining the aperture (fig.6: (150)) of the floor; 
wherein the surface (fig.4B: (148)) having the constant radius of curvature extends from the bottom seal (fig.4B: (152)) to the inner sidewall (fig.4B: (148)).
  
Regarding claim 6, Colson discloses further comprising: a first fillet (see fig.4B below) at an intersection of the floor (fig.4b: (148)) and the inner sidewall (fig.4B: (146)) of the cylindrical body, the first fillet being located generally above the floor (see fig.4B below).  

    PNG
    media_image2.png
    780
    583
    media_image2.png
    Greyscale
























Regarding claim 7, Colson discloses further comprising: a second fillet (see fig.4B above) at an intersection of the floor (fig.4b: (148)) and the inner sidewall (fig.4B: (146)) of the cylindrical body, the second fillet being located generally below the floor.  

Regarding claim 10, DVOG teaches wherein: the gas inlet duct is obround in cross-section (see fig. above, the oval shape).  

Regarding claim 12, DVOG teaches further comprising: only a single layer of reinforcement around a border of the gas inlet duct (see fig. above).  

Regarding claim 13, Colson discloses an enclosure (fig.1: (100)) for a pulverizer system (abstract and paragraphs 0022-0023), comprising: 
a generally cylindrical body (fig.1: (102)) forming an internal cavity (figs.A-4B: (104)) having a central axis (the central axis of the internal cavity); 
a cover positioned (fig.4B: (104)) above the cylindrical body; 
a floor (figs.4A-4B: (144)) positioned within the internal cavity of the cylindrical body, opposite the cover; 
a gas inlet opening (figs.4A-4B: (126)) formed through the cylindrical body, the gas inlet opening positioned above the floor (paragraph 0029); and 
an inlet duct (figs.4A-4B: (128)) surrounding the gas inlet opening,  
Colson does not disclose the inlet duct having two opposed curved sides and linear/planar top and bottom sides connecting the tangent points of the two opposed curved sides, wherein the two opposed curved sides and the linear/planar top and bottom sides are devoid of sharp corners.  

DVOG teaches a gas pipe (page 1), comprising: 
an inlet duct gas inlet opening, the inlet duct having two opposed curved sides and linear/planar top and bottom sides connecting the tangent points of the two opposed curved sides (see fig. above), 
wherein the two opposed curved sides and the linear/planar top and bottom sides are devoid of sharp corners (see fig. above). 

Both of the prior arts of Colson and OVAL are related to a gas pipe having an inlet;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the inlet duct of the apparatus of Colson by the inlet duct having two opposed curved sides and linear/planar top and bottom sides connecting the tangent points of the two opposed curved sides, wherein the two opposed curved sides and the linear/planar top and bottom sides are devoid of sharp corners as taught by DVOG in order to avoid drops in pressure (pressure loss) and avoid generation noise, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 14, DVOG teaches wherein: the inlet duct is obround in cross-section (see fig. above, the oval shape).  

Regarding claim 16, DVOG teaches further comprising: only a single layer of reinforcement around a border of the inlet duct (see fig. above). 

Regarding claim 17, Colson discloses wherein: the floor has a surface (figs.4A-4B: (148)) extending from a point nearest the central axis (figs.4A-4B: the point at the seal (152)) to an inner sidewall (figs.4A-4B: (146)) of the cylindrical body (paragraphs 0036-0038); wherein the surface of the floor has a constant radius of curvature (paragraph 0038 figs.4A-4B: torispherical, hemispherical).  

Regarding claim 18, Colson discloses wherein: the floor (fig.4B: (144)) further includes an aperture (fig.4B: (150)) formed through the floor, the aperture configured to receive a rotatable table (fig.6: (168)) of the pulverizer system (paragraph 168); 
wherein the enclosure further comprising: a bottom seal (fig.6: (152)) coupled to and lining the aperture (fig.6: (150)) of the floor; 
wherein the surface (fig.4B: (148)) having the constant radius of curvature extends from the bottom seal (fig.4B: (152)) to the inner sidewall (fig.4B: (148)).

Regarding claim 19, Colson discloses further comprising: at least one of a first fillet (see fig.4B above) at an intersection of the floor (fig.4b: (148)) and an the inner sidewall (fig.4B: (146)) of the cylindrical body, the first fillet being located generally above the floor (see fig.4B above), and/or 
a second fillet (see fig.4B above) at the intersection of the floor (fig.4b: (148)) and the inner sidewall (fig.4b: (146)) of the cylindrical body, the second fillet being located generally below the floor (see fig.4B above).  

Regarding claim 20, Colson discloses pulverizer system (abstract), comprising: 
an enclosure (fig.1: (100)) (paragraphs 0022-0023) having: 
a generally cylindrical body (fig.1: (102)) forming an internal cavity (figs.4A-4B: (104)) having a central axis (the central axis of the internal cavity); 
a cover positioned (fig.4B: (104)) above the cylindrical body; 
a floor (figs.4A-4B: (144)) positioned within the internal cavity of the cylindrical body, opposite the cover, 
the floor having an aperture (fig.4B: (150)) formed therethrouqh (paragraph 168), with a surface (fig.4B: (148)) extending from the aperture  to an inner sidewall (fig.4B: (148)) of the cylindrical body (paragraphs 0036-0038),
wherein the surface of the floor is a spherical disk having a constant radius of curvature throughout the entire extent of the spherical disk from the aperture to the inner sidewall of the cylindrical body (paragraph 0038 figs.4A-4B: torispherical, hemispherical), 
Regarding the limitation of wherein the constant radius of curvature of the spherical disk reduces operational stresses at a region where the floor adjoins the inner sidewall of the cylindrical body; the apparatus of Colson carry out the limitation “wherein the constant radius of curvature of the spherical disk reduces operational stresses at a region where the floor adjoins the inner sidewall of the cylindrical body”, since it has been held When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02; 

a gas inlet opening (figs.4A-4B: (126)) formed through the cylindrical body (figs.1 and 4A: (102)), the gas inlet opening positioned above the floor (figs.4A-4b: (148)) (paragraph 0029); and 
an inlet duct (figs.4A-4B: (128)) surrounding the gas inlet opening (figs.4A-4B: (126)) and coupled to an outer surface of the cylindrical body (figs.1 and 4A: (102)), 

Colson does not disclose the inlet duct having two opposed curved -6-sides and linear/planar top and bottom sides connecting the tangent points of the two opposed curved sides , wherein the two opposed curved sides and the linear/planar top and bottom sides are devoid of sharp corners, wherein the two opposed curved sides reduce operational stresses at a region where the inlet duct adjoins the cylindrical body.  
DVOG teaches a gas pipe (page 1), comprising: 
an inlet duct having two opposed curved -6-sides and linear/planar top and bottom sides connecting the tangent points of the two opposed curved sides (see fig. above) , wherein the two opposed curved sides and the linear/planar top and bottom sides are devoid of sharp corners (see fig. above) , 
Regarding the limitation of wherein the two opposed curved sides reduce operational stresses at a region where the inlet duct adjoins the cylindrical body; the pipe of  DVOG carry out the limitation of “wherein the two opposed curved sides reduce operational stresses at a region where the inlet duct adjoins the cylindrical body” , since it has been held When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.

Both of the prior arts of Colson and OVAL are related to a gas pipe having an inlet;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the inlet duct of the apparatus of Colson by the inlet duct having two opposed curved -6-sides and linear/planar top and bottom sides connecting the tangent points of the two opposed curved sides , wherein the two opposed curved sides and the linear/planar top and bottom sides are devoid of sharp corners, wherein the two opposed curved sides reduce operational stresses at a region where the inlet duct adjoins the cylindrical body as taught by DVOG to avoid drops in pressure (pressure loss) and avoid generation noise, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 21, Colson discloses wherein: the enclosure includes at least one of a first fillet (see fig.4B above) at an intersection of the floor (fig.4b: (148)) and an the inner sidewall (fig.4B: (146)) of the cylindrical body, the first fillet being located generally above the floor (see fig.4B above), and/or 
a second fillet (see fig.4B above) at the intersection of the floor (fig.4b: (148)) and the inner sidewall (fig.4b: (146)) of the cylindrical body, the second fillet being located generally below the floor (see fig.4B above).  
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        /JESSICA CAHILL/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725